



Exhibit 10.24.5
Date:
November 15, 2016
 
 
To:
Regeneron Pharmaceuticals, Inc.
 
777 Old Saw Mill River Road
 
Tarrytown, NY 10591-6707
 
 
Attention:
Dominick Agron
 
Vice President & Treasurer
 
777 Old Saw Mill River Road
 
Tarrytown, NY 10591-6707
 
 
Facsimile:
(914) 847-5892
 
 
From:
Credit Suisse Capital LLC
 
Eleven Madison Avenue
 
New York, NY 10010
 
 
 
With Credit Suisse Securities (USA) LLC as agent
 
Eleven Madison Avenue
 
New York, NY 10010
 
 
Re:
Termination of the Warrant Transaction between Credit Suisse Capital LLC and
Regeneron Pharmaceuticals, Inc.

_____________________________________________________________________________________________________________


Dear Sir/Madam:


Credit Suisse Capital LLC (“CS”) and Regeneron Pharmaceuticals, Inc. (“Issuer”)
are parties to a warrant transaction pursuant to a November 13, 2013 assignment
by Credit Suisse International, an affiliate of Dealer, to CS of such warrant
transaction. The warrant transaction is evidenced by the Master Terms and
Conditions for Base Warrants Issued by Regeneron Pharmaceuticals, Inc. dated as
of October 18, 2011, supplemented by the written confirmation dated as of
October 18, 2011 and amended by the Amendment dated as of May 14, 2014, the
Second Amendment dated as of November 18, 2014, the Third Amendment Dated as of
November 24, 2014 and the Fourth Amendment dated as of November 15, 2015 (as so
amended, the “Confirmation”). Terms used herein but are not otherwise defined
shall have meanings assigned to them in the Confirmation.


1. Termination. Effective upon payment of the Termination Payment on the Payment
Date (each as defined below), the Number of Warrants for each Component of the
Transaction shall be reduced to zero, and the Confirmation shall be of no
further force and effect.


2. Termination Payment. In consideration of the termination of the Transaction
as provided herein, Issuer agrees to pay to CS on the Payment Date the amount in
USD set forth below (the “Termination Payment”).


Termination Payment Amount:
USD 12,873,684.18
 
 
Payment Date:
November 18, 2016



3. Representations and Warranties.


(a) Each party represents to the other party that:







--------------------------------------------------------------------------------





(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing.


(ii) It has the power to execute this agreement and any other documentation
relating to this agreement to which it is a party, to deliver this agreement and
any other documentation relating to this agreement that it is required by this
agreement to deliver and to perform its obligations under this agreement and has
taken all necessary action to authorize such execution, delivery and
performance.


(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.


(iv) All governmental and other consents that are required to have been obtained
by it with respect to this agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with.


(v) Its obligations under this agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


(b) Issuer represents and warrants to and for the benefit of CS as follows:


(i) (A) On the date hereof, Issuer is not aware of any material non-public
information regarding Issuer or the Shares and (B) its most recent Annual Report
on Form 10-K, taken together with all reports and other documents subsequently
filed by Issuer with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.


(ii) On the date hereof and on the Payment Date, (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.


(iii) Issuer acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and this agreement.


4. Counterparts. This agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


6. Governing Law. The provisions of this agreement shall be governed by the New
York law (without reference to choice of law doctrine).



































--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this agreement and returning it in the manner indicated
in the attached cover letter.


CREDIT SUISSE CAPITAL LLC
 
 
By:
/s/Carole Villoresi
 
Name: Carole Villoresi
 
Title: Authorized Signatory
 
 
By:
/s/Shui Wong
 
Name: Shui Wong
 
Title: Authorized Signatory
 
 
CREDIT SUISSE SECURITIES (USA) LLC, as agent for Credit Suisse Capital LLC
 
 
By:
/s/Carole Villoresi
 
Name: Carole Villoresi
 
Title: Vice President
 
 
Agreed and Accepted By:
 
 
REGENERON PHARMACEUTICALS, INC.
 
 
By:
/s/Dominick Agron
 
Name: Dominick Agron
 
Title: Vice President & Treasurer












